            Case 2:20-mj-02529-LPL Document 2 Filed 12/22/20 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN THE MATTER OF THE SEARCH OF:


 THE RESIDENCE LOCATED AT:                             Magistrate No. 20-2529
                                                       [UNDER SEAL]
 301 TREFOIL CT, MONROEVILLE, PA 15146

 THE PERSON OF:                                        Magistrate No. 20-2532
 DOUGLAS J. WRIGHT                                     [UNDER SEAL]


               APPLICATION AND AFFIDAVIT FOR SEARCH WARRANT
       I, Jonathan K DuThinh, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I have been employed as Special Agent (SA) with the ATF for approximately five

years. I am currently assigned to the ATF Pittsburgh Field Office, Group II. I have experience

with a wide range of investigative techniques, including various types of visual and electronic

surveillance, the interception of wire communications, and the debriefing of defendants, witnesses

and informants, as well as others who have knowledge of the distribution and transportation of

controlled substances, controlled deliveries, use of search and arrest warrants, management and

use of informants, pen registers, the laundering and concealing of proceeds from drug trafficking,

and the street gangs who participate in these illegal activities. As a Special Agent with the ATF,

I am authorized to conduct investigations of persons who engage in unlawful firearms possession,

acquisition, and use, as well as violent crimes. I have been personally involved in numerous

firearms investigations, and as such I am familiar with the various methods used by prohibited

persons to acquire firearms. I also have experience with a wide range of investigative techniques,
             Case 2:20-mj-02529-LPL Document 2 Filed 12/22/20 Page 2 of 13




including various types of visual and electronic surveillance, the interception of wire

communications, and the debriefing of defendants, witnesses and informants, as well as others

who have knowledge of the unlawful acquisition of firearms. As such, I am familiar with the way

in which individuals involved in illegal firearm acquisition and/or unlawful firearms possession

use cellular telephones, in addition to the evidence that can be obtained from cellular telephones

involved in that illegal activity.

    2. This affidavit is submitted in support of a warrant to search the following locations:

              a. SEARCH LOCATION 1: the residence located at 301 Trefoil Ct, Monroeville,

                 PA 15146; and

              b. SEARCH LOCATION 2: the person of Douglas J WRIGHT (hereinafter

                 WRIGHT), a black male with a date of birth of 9/12/1981.

        3.       Each of the SEARCH LOCATIONS is described more fully in Section I of

Attachments A-1 and A-2. These locations may be referred to herein, collectively, as the

“SEARCH LOCATIONS”. The applied for warrant would authorize the search of the SEARCH

LOCATIONS and the seizure of evidence described in Section II of Attachments A-1 and A-2.

Based upon the facts set forth in this affidavit, there is probable cause to believe that evidence of

violations of Title 18, United States Code, Section 922(g)(1)(Felon in Possession of Firearm) are

contained within/on SEARCH LOCATIONS.

        4.       The information contained herein is based upon my own personal investigation,

observations, and knowledge as well as upon the investigation, personal observations, and

knowledge of other law enforcement officers (LEOs) with whom I have discussed this case.

Because this Affidavit is being submitted for the limited purpose of establishing probable cause in
            Case 2:20-mj-02529-LPL Document 2 Filed 12/22/20 Page 3 of 13




support of search warrants, I have not included every item of evidence or piece of information

known to me; rather, I have included only those facts necessary to establish probable cause.

       5.       Based upon my training and experience, I know that convicted felons are prohibited

from possessing firearms. I also know that convicted felons who desire to possess firearms, and

those who generally do not wish to have a record of a firearm in their name, will use a third party

to purchase a firearm on their behalf. This is commonly referred to as a “straw purchase.” Based

upon training and experience, your Affiant knows that is common for drug traffickers to leverage

a customer’s debt or addiction to procure firearms through a straw purchase.

       6.       As explained below, there is probable cause to conclude that evidence of violations

of Title 18, United States Code, Section 922(g)(1)(Felon in Possession of Firearm) will be found

within or on the SEARCH LOCATIONS.

       7.       I am aware that the following kinds of evidence have been recovered in many

searches executed in connection with firearm investigations and that there is probable cause to

conclude that such evidence is located within or on SEARCH LOCATIONS:

             a. firearms, ammunition, magazines, and gun locks;

             b. firearm cases, owner’s manuals, records, receipts, notes, ledgers, letters, and other

                papers relating to the purchase of firearms, travel for the purpose of acquiring

                and/or transferring firearms, and to monetary transactions involving the proceeds

                from the subsequent sale of firearms;

             c. personal books, papers reflecting names, addresses, telephone numbers, and other

                contact or identification data relating to the acquisition of firearms, and unlawful

                firearm possession;
            Case 2:20-mj-02529-LPL Document 2 Filed 12/22/20 Page 4 of 13




             d. cash, currency, and records relating to the generation of income and the expenditure

                of such income (including income from the unlawful sale of firearms), including

                money orders, wire transfers, cashier’s checks and receipts, bank statements,

                passbooks, checkbooks, check registers, and tax return information;

             e. documents and other records indicating travel in interstate and foreign commerce,

                such as maps, GPS coordinates, navigation coordinates, travel itineraries, plane

                tickets, boarding passes, motel and hotel receipts, passports and visas, credit card

                receipts, and telephone bills and related communications; and

             f. identification evidence and/or indicia, such as mail, deeds, leases, rental

                agreements, photographs, bills, and identification documents, that tend to identify

                the person(s) in residence, occupancy, control, or ownership of subject premises.

                         FACTS RELATING TO PROBABLE CAUSE

       8.       On November 18, 2020, Tammy L. Shifflett filed a report with the Plum Police

Department (PPD) that four of her firearms were stolen. The filed report contained information

leading your Affiant to believe that the firearms for the straw purchase of firearms. On December

17, 2020, your Affiant and Plum Police Department (PPD) Detective Ken Farmerie conducted a

non-custodial interview of Shifflett at the Plum Borough Municipal building regarding the

firearms. Shifflett reported the following.

       9.       Shifflett stated that she and her fiancée, Wendy Stanzak, started using cocaine base,

in the form commonly known as crack, approximately two years ago. From approximately

November 2019 to March 2020, Shifflett lived in the Cambridge Square apartments in

Monroeville, PA. While living in the apartment building, she met a male known to her as “Double”

or “Meadow,” and Shifflett believed his name could be Douglas. Your Affiant presented Shifflett
         Case 2:20-mj-02529-LPL Document 2 Filed 12/22/20 Page 5 of 13




a PA Justice Network photo of WRIGHT without any other identifiers, and she confirmed the

man depicted was known to her as “Double” and “Meadows.”

       10.     According to Shifflett, she met WRIGHT in approximately December 2019

through a young man only known to her as, “JACKSON.” Shifflett purchased between $40-$50

worth of crack five to seven times a week from WRIGHT. WRIGHT would offer users crack

on consignment or “front” at double the price, which resulted in the street name “Double.”

       11.     Your Affiant separately interviewed Stanzak related to the above drug trafficking

and the dealer’s identity. According to Stanzak, she knows “Double” and “Meadow” are the names

associated with the individual who sells crack. Additionally, Stanzak admitted to purchasing crack

with Shifflett from this individual. Subsequently, your Affiant showed Stanzak WRIGHT’s PA

Department of Transportation photograph without any identifiers. Stanzak confirmed the man

shown was known to her as “Double” and “Meadow.”

       12.     Shifflett initially had the financial means to pay WRIGHT for the crack, but she

eventually had to accept fronts at double the price. Between in and around December 2019 to in

and around January 2020, Shifflett owed WRIGHT approximately eleven thousand dollars

($11,000.00). Although Shifflett and Stanzak paid most of the debt, Shifflett reported that two of

WRIGHT’s nieces physically assaulted her regarding the outstanding sum in approximately

March 2020. The resulting harm required hospital care.

       13.     Following the assault, and in an effort to pursue sobriety, Shifflett and Stanzak

moved to Virginia in March 2020. However, in approximately August 2020, Shifflett and Stanzak

moved back to Pittsburgh and resumed purchasing crack from WRIGHT. Shifflett again amassed

a quantity of debt by taking fronts of crack. Through pandemic unemployment assistance, Shifflett
          Case 2:20-mj-02529-LPL Document 2 Filed 12/22/20 Page 6 of 13




received approximately nineteen thousand dollars ($19,000). She gave approximately nine

thousand dollars ($9,000) to WRIGHT for her debt in crack.

       14.     In and around October 2020, WRIGHT began propositioning Shifflett to purchase

firearms for him. Shifflett initially declined; however, Shifflett agreed when WRIGHT offered an

“eight ball” of crack. Based upon training and experience, your Affiant knows that an “eight ball”

of crack is worth approximately $250.00. Your Affiant also knows that is common for drug

traffickers to leverage a customer’s debt or addiction to procure firearms through a straw purchase.

       15.     According to Shifflett, WRIGHT provided her the eight ball of crack on October

16, 2020, and WRIGHT arranged to meet her at the Monroeville Gun Show the next day.

However, on October 17, 2020, “JACKSON” and three unknown males met Shifflett at the

Monroeville Gun Show instead of WRIGHT. SHIFFLETT recalled that the males selected

firearms for Shifflett to purchase and provided her with the currency to purchase them. Shifflett

provided that she was in frequent phone contact with WRIGHT throughout the gun show but that

WRIGHT never appeared in-person.

       16.     Your Affiant obtained the PA State Police Application/Record of Sale forms

completed by Shifflett at the Monroeville Gun Show. The Record of Sale forms reflects that on

October 17, 2020, Shifflett purchased two Glock handguns and two assault rifles. Of note, these

were the same four firearms Shifflett reported stolen to PPD.

       17.     According to Shifflett, WRIGHT again asked her to purchase firearms for him in

November 2020. While Shifflett agreed to purchase firearms for WRIGHT, she requested that he

personally accompany her because she did not feel comfortable doing so with unknown males.

WRIGHT agreed.
         Case 2:20-mj-02529-LPL Document 2 Filed 12/22/20 Page 7 of 13




       18.     According to Shifflett, WRIGHT met her at Dunham’s Sports, a Federal Firearms

Licensees (FFL) located at 1701 Lincoln Hwy, North Versailles, PA 15137. At the FFL,

WRIGHT and Shifflett posed as a couple. Shifflett would select a gun from the display case and

then WRIGHT would offer her feedback, eventually directing her to what she believes were a

Glock pistol and a Springfield pistol. Shifflett recalled that WRIGHT provided her with cash to

place the firearms on layaway. Approximately two weeks later, Shifflett, this time accompanied

by Stanzak, went to Dunham’s Sports and met WRIGHT. Shifflett purchased the firearms with a

debit card. On the same day, Shifflett recalled giving WRIGHT the firearms and WRIGHT

deducted the cost of the firearms from the crack debt she owed him.

       19.     On December 20, 2020, your Affiant obtained the ATF Form 4473, Firearms

Transaction Record, and purchase receipt of the Dunham’s Sports transaction. FFLs rely upon the

ATF Form 4473 in order to determine whether a firearm transfer may be completed. In relevant

part, the purchaser certifies on ATF Form 4473 that she is the actual purchaser of the firearm and

is not otherwise prohibited from making the purchase. The ATF Form 4473 also identifies the

firearm purchased, to include make, model, caliber, and serial number. The ATF Form 4473

completed for the Dunham Sport’s transaction reflects that Shifflett purchased a Taurus, model:

G3C pistol, bearing serial number (SN) ABK061358; and a Springfield Armory, model XDS

pistol, bearing SN BY320612, on November 16, 2020. The purchase receipt shows Shifflett placed

the two pistols on layaway on November 1, 2020 and purchased them on November 16, 2020.

       20.     On December 21, 2020, your Affiant and ATF SA Lamar Reddick interviewed

Stanzak. She confirmed that she was present when Shifflett met WRIGHT at Dunham’s Sports to

purchase firearms on November 16, 2020. According to Stanzak, she observed Shifflett and

WRIGHT at the sales counter communicating with the firearm sales associates. Following the
          Case 2:20-mj-02529-LPL Document 2 Filed 12/22/20 Page 8 of 13




purchase of firearms, Stanzak and Shifflett drove together to a predetermined meeting location.

Upon arrival, Stanzak observed Shifflett deliver the firearms to WRIGHT.

       21.     According to Shifflett, on December 17, 2020 at approximately 3:00 AM, Shifflett

and a friend went to WRIGHT’s residence to purchase narcotics. Specifically, Shifflett intended

to purchase approximately $20 worth of crack for herself and a quantity of marijuana for her friend.

While inside WRIGHT’s residence, Shifflett observed what she believed to be the same pistol she

had purchased at Dunham’s Sports. According to Shifflett, most of her drug transactions at

WRIGHT’s residence occur in the living room. Moreover, she usually observes the firearm next

to him during the drug purchases. She most recently observed him with that particular firearm on

December 17, 2020.

       22.     During an April 2020 arrest of WRIGHT, law enforcement lawfully obtained and

searched his cellular phone. WRIGHT’s phone contained images of his living room. Your Affiant

asked Shifflett to described the living room where WRIGHT described observing the firearm.

Notably, she described an “L” shaped couch with a hole cut through a wall into the kitchen. This

description is consistent with the photographs contained on WRIGHT’s cellular phone.

       23.     Your Affiant confirmed that WRIGHT’s residence is 301 Trefoil Ct, Monroeville,

PA 15146. Shifflett stated that this was the residence where she purchased crack and observed the

pistol in WRIGHT’s possession. Moreover, Shifflett detailed driving WRIGHT from his

residence to dialysis treatments in his vehicle, a green Subaru. A PA Department of Transportation

query of the registration associated with WRIGHT’s vehicle provides an address of 301 Trefoil

Ct, Monroeville, PA 15146. WRIGHT’s PA driver’s license contains this same address. Finally,

the Monroeville Police Department (MPD) has had several interactions with WRIGHT. The MPD

informed your Affiant that WRIGHT lives at 301 Trefoil Ct, Monroeville, PA 15146.
         Case 2:20-mj-02529-LPL Document 2 Filed 12/22/20 Page 9 of 13




       24.    WRIGHT has multiple felony convictions. On January 7, 2019, WRIGHT pled

guilty in the Court of Common Pleas, Allegheny County, to carrying a firearm without a license

and possession of a firearm by a prohibited person. (Docket Number: CP-02-CR-0009241-2016).

Additionally, on September 9, 2010, WRIGHT pled guilty in the Court of Common Pleas,

Allegheny County, to possession of a firearm by a prohibited person. (Docket Number: CP-02-

CR-0003241-2010). Finally, on December 2, 2009, WRIGHT pled guilty in the Court of

Common Pleas, Allegheny County, to a felony drug trafficking offense. (Docket Number: CP-02-

CR-0003597-2009). Due to his criminal record, WRIGHT is a convicted felon who is prohibited

from possessing firearms.

                                       CONCLUSION

       25.    Based upon the forgoing, your Affiant submits that there is probable cause to

believe the SEARCH LOCATIONS contain evidence of violations of Title 18, United States

Code, Section 922(g)(1) (Felon in Possession of Firearm).



                                            /s/Jonathan DuThinh____
                                            JONATHAN DUTHINH
                                            Special Agent
                                            Bureau of Alcohol, Tobacco, Firearms and
                                            Explosives



Sworn and subscribed before me, by telephone
pursuant to Fed. R. Crim. P. 41(b)(2)(A),
this 23rd day of December 2020.



__________________________________
HONORABLE CYNTHIA REED EDDY
Chief United States Magistrate Judge
         Case 2:20-mj-02529-LPL Document 2 Filed 12/22/20 Page 10 of 13




                                     ATTACHMENT A-1

I.     Location to be Searched

The residence located at 301 Trefoil Court, Monroeville, PA 15146 and hereinafter referred to as

RESIDENCE.

II.    Property, Records, and Other Information to Be Seized

       1. All property, records, and other information evidencing violations of 18 U.S.C. §

922(g)(1) within RESIDENCE, including:

              a. firearms, ammunition, magazines, and gun locks;

              b. firearm cases, owner’s manuals, records, receipts, notes, ledgers, letters, and

                  other papers relating to the purchase of firearms, travel for the purpose of

                  acquiring and/or transferring firearms, and to monetary transactions involving

                  the proceeds from the subsequent sale of firearms;

              c. personal books, papers reflecting names, addresses, telephone numbers, and

                  other contact or identification data relating to the acquisition of firearms, and

                  unlawful firearm possession;

              d. cash, currency, and records relating to the generation of income and the

                  expenditure of such income (including income from the unlawful sale of

                  firearms), including money orders, wire transfers, cashier’s checks and receipts,

                  bank statements, passbooks, checkbooks, check registers, and tax return

                  information;

              e. documents and other records indicating travel in interstate and foreign

                  commerce, such as maps, GPS coordinates, navigation coordinates, travel

                  itineraries, plane tickets, boarding passes, motel and hotel receipts, passports
Case 2:20-mj-02529-LPL Document 2 Filed 12/22/20 Page 11 of 13




       and visas, credit card receipts, and telephone bills and related communications;

       and

    f. identification evidence and/or indicia, such as mail, deeds, leases, rental

       agreements, photographs, bills, and identification documents, that tend to

       identify the person(s) in residence, occupancy, control, or ownership of subject

       premises.
         Case 2:20-mj-02529-LPL Document 2 Filed 12/22/20 Page 12 of 13




                                     ATTACHMENT A-2

I.     Location to be Searched

The person of Douglas J. Wright, a black male with a date of birth of 9/12/1981 and hereinafter

referred to as WRIGHT.

II.    Property, Records, and Other Information to Be Seized

       1. All property, records, and other information evidencing violations of 18 U.S.C. §

922(g)(1) on WRIGHT, including:

              a. firearms, ammunition, magazines, and gun locks;

              b. firearm cases, owner’s manuals, records, receipts, notes, ledgers, letters, and

                  other papers relating to the purchase of firearms, travel for the purpose of

                  acquiring and/or transferring firearms, and to monetary transactions involving

                  the proceeds from the subsequent sale of firearms;

              c. personal books, papers reflecting names, addresses, telephone numbers, and

                  other contact or identification data relating to the acquisition of firearms, and

                  unlawful firearm possession;

              d. cash, currency, and records relating to the generation of income and the

                  expenditure of such income (including income from the unlawful sale of

                  firearms), including money orders, wire transfers, cashier’s checks and receipts,

                  bank statements, passbooks, checkbooks, check registers, and tax return

                  information;

              e. documents and other records indicating travel in interstate and foreign

                  commerce, such as maps, GPS coordinates, navigation coordinates, travel

                  itineraries, plane tickets, boarding passes, motel and hotel receipts, passports
Case 2:20-mj-02529-LPL Document 2 Filed 12/22/20 Page 13 of 13




       and visas, credit card receipts, and telephone bills and related communications;

       and

    f. identification evidence and/or indicia, such as mail, deeds, leases, rental

       agreements, photographs, bills, and identification documents, that tend to

       identify the person.
